—In an action, inter alia, to recover possession of an automobile, the defendant Paul A. Firestone appeals from an order of the Supreme Court, Westchester County (Silverman, J.), entered January 15, 1998, which denied his motion to vacate an amended order and judgment of the same court, dated July 1, 1997, which, inter alia, upon striking his answer and counterclaims based on his default in opposing the plaintiffs motion to compel certain discovery, is in favor of the plaintiff and against him in the principal amount of $20,000.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion *591to vacate his default, as he failed to demonstrate a reasonable excuse for his default (see, CPLR 5015 [a]; Roussodimou v Zafiriadis, 238 AD2d 568; Fennell v Mason, 204 AD2d 599).
The appellant’s remaining contentions are not preserved for appellate review. Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.